Citation Nr: 0609833	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-25 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for microadenoma of the 
pituitary.

4.  Entitlement to service connection for low back/tailbone 
condition.

5.  Entitlement to non-service-connected pension; extra-
schedular entitlement to pension under the provisions of 
38 C.F.R. § 3.321(b)(2). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  May 2002 rating decision of the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for asthma, microadenoma of the pituitary, PTSD, a 
low back/tailbone condition and to non-service-connected 
pension. 

The issues of service connection for asthma, microadenoma of 
the pituitary, a low back/tailbone condition and entitlement 
to non-service connected pension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD was not incurred in, or aggravated by, any incident of 
active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002; Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).

The VCAA provides that VA shall apprise the veteran of what 
evidence would substantiate the claim for benefits and 
further allocates the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate the claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
veteran adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

As to the claim of service connection for PTSD, the VCAA 
notice requirements have been satisfied by virtue of the 
letter sent to the veteran in October 2001.  Furthermore, by 
virtue of the rating decision on appeal and the July 2003 
Statement of the Case ("SOC"), the veteran was provided 
with specific information as to why the claim was being 
denied, and of the evidence that was lacking.  With respect 
to element (4), she was also supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) in the July 2003 SOC.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the VCAA letter was sent before the RO's denial 
of the veteran's claim in May 2002.  The 38 C.F.R. § 3.159(b) 
compliant language was provided to her after the adjudication 
of the claims.  When considering the notification letter and 
the other documents described above, as a whole, the Board 
finds that she was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to these 
claims.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices.  She was given ample time to 
respond to the RO letters.  




Although the record shows that the veteran alleges to have 
more evidence in support of her claims that she wished to 
present at the DRO hearing, the Board notes that she was 
given multiple opportunities to attend a DRO hearing and 
failed to do so.  The record reflects that the RO provided 
the veteran notice of each hearing to her current address, 
and there is no indication that the veteran did not receive 
such notice, such as returned mail.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, it obtained the 
veteran's VA medical records, private medical records, and 
service medical records (SMRs).

There is no competent medical evidence submitted by the 
veteran to suggest that she has PTSD as a result of any 
incident in service.  The RO informed the veteran in its 
March 2002 letter and July 2003 SOC that this evidence was 
necessary to substantiate her claims.  Under these 
circumstances, there is no duty to provide an examination or 
opinion with regard to the claims on appeal.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 
5103A(d).  See Duenas v. Principi, 18 Vet. App. 512, 518 
(2004).  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran with her claims.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA for these claims would 
serve no useful purpose.  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran neither submitted, nor authorized, VA to obtain 
any further evidence to support her claim, the Board finds 
that the record is ready for appellate review.





The Merits of the Claim

The veteran is seeking service connection for PTSD.  Because 
the preponderance of the evidence is against the claim, the 
appeal will be denied.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 2005); 38 
C.F.R. § 3.303 (2005).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In general, in order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

With regard to PTSD, a grant of service connection requires 
(1) medical evidence establishing a diagnosis of the 
condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f).

The veteran alleges that prior to entering service, she was a 
balanced, outgoing, happy person, but due to traumatic events 
that occurred to her in service, she is now withdrawn and 
anxious, has uncontrollable anger outbursts and mood swings, 
cannot get along with people, feels threatened by men, cannot 
trust female supervisors, experiences panic attacks when she 
leaves home, and feels safer and less stress being away from 
people.  She attests that she is currently taking 
antidepressants and alleges she has PTSD.

The veteran attributes her current mental status to the 
following, alleged, stressful, in-service events: during 
basic training, she was "tortured, screamed, and cursed at" 
while having to carry a 16-pound rifle with her arms extended 
in front of her or over her head and had to do excessive 
marching and exercise; during advanced training, she heard 
rumors that some men wanted to rape her; during active duty, 
she had a female supervisor who made her paint without a 
protective mask, made her work late, spread rumors that she 
was gay or sexually permissive with men, and humiliated her 
by publicly announcing that the veteran had been arrested for 
allowing males in the barracks and allegedly having sex with 
them; her Executive Officer told her that women should not be 
in the military; and one evening when she went to bed early 
after allegedly taking only headache medicine and 
antibiotics, one of her roommates called 911, and she was 
aroused from sleep by paramedics who cursed at her, accused 
her of overdosing on drugs, and forced her to go to a private 
hospital, where she was treated horribly.

Although the veteran's VA outpatient medical records indicate 
that she has been diagnosed with, and treated for, anxiety 
disorder, not otherwise specified ("NOS"), and personality 
disorder, NOS, the medical evidence of record does not show 
that she has been diagnosed with, or treated for, PTSD at the 
VA, or elsewhere.  

The record shows that after the veteran's September 2002 VA 
outpatient psychiatric visit, her friend J. asked the 
psychiatrist to write a letter stating that the veteran has 
PTSD due to events that happened to the veteran in service.  
The psychiatrist refused, telling J., among other things, 
that the veteran's current mental status was a product of 
multiple issues, including some that pre-date and post-date 
service; the veteran has a significant personality disorder 
which lead to interpersonal problems with family members, 
authority figures, doctors, and others; the veteran's mental 
health status was so complicated that it would be difficult 
to blame all of the veteran's current mental problems on 
PTSD; and while he had not asked the veteran any questions 
about PTSD symptoms, the veteran had not reported any PTSD 
symptoms.



Thus, the record does not contain competent medical evidence 
indicating that the veteran has PTSD, or an anxiety disorder 
that is related to any incident of military service.    By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Instead, the 
record indicates that the veteran has an unspecified 
personality disorder, and a grant for such a disorder is not 
allowed by law.  38 C.F.R. § 3.303(c).

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability-
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Here, the only evidence in the record that the veteran has 
PTSD is her own unsubstantiated opinion.  However, it is 
well-established that laypersons, such as the veteran, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and her opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Because the preponderance of the competent medical evidence 
is against the claim for PTSD on the basis that the veteran 
does not have the disorder in question, the Board need not 
address the remaining two prongs of a claim of service 
connection, those of an in-service event and a competent 
opinion linking a diagnosis to the service incident.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998).

ORDER

Service connection for PTSD is denied.


REMAND

The record does not reflect that the veteran has been 
apprised of what evidence would substantiate her claims of 
service connection for asthma, a low back/tailbone condition 
and non-service-connected pension benefits, nor of the 
specific allocation of responsibility for providing such 
evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002; Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  Evidentiary development of the claims of 
service connection for asthma and microadenoma of the 
pituitary is also incomplete.
.  
As to service connection for asthma, the veteran alleges she 
developed asthma after being forced to grind and paint the 
decks and firewalls of submarines in port without protective 
gear while in service.  SMRs show that the veteran had 
several respiratory complaints and treatments in service.  
Among these records are complaints of headache, cough, 
dizziness, nausea; and rhinitis/upper respiratory infection.  
The day after her service separation medical examination, the 
veteran complained of nasal congestion, sneezing, runny nose, 
and productive cough of two days' duration.  The examiner, a 
medic, noted a clear nose with an open airway, no sinus 
tenderness, minimal redness and edema of the throat, but some 
wheezing; diagnosed the veteran with chronic bronchitis; 
continued treatment with antibiotics; and noted that the 
veteran should be further evaluated by a medical officer.  

The veteran's private medical records from September 1992 to 
January 1998 show that she presented to the Green Clinic on 
several occasions between September 1992 and January 1994 
with the complaint of nasal congestion and was treated with 
antibiotics, decongestants, and antihistamines.  In October 
1992, the examiner observed wheezes on inspiration and 
exhalation, but characterized them as "very minimal."  The 
veteran was first diagnosed with asthma in October 1995 at 
the EA Conway Clinic.  

Because the veteran has had continuous respiratory symptoms 
since her active military service, a VA medical examination 
will be conducted to ascertain if asthma was incurred during 
or as a result of active military service.  38 C.F.R. § 
3.303(b);  Savage v. Gober, 10 Vet. App. 488 (1997); See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."

Regarding the veteran's claim for service connection for 
microadenoma, SMRs show that in August 1990, the veteran 
complained of leakage from both breasts of two days' duration 
and expressed concern about breast cancer.  SMRs also show 
that in December 1990, a service gynecologist performed a 
cancer detection examination on the veteran, which included a 
breast examination, among other things, and observed no 
discharge or other abnormality of the breasts.  The service 
separation examination, also completed in December 1990, 
noted no abnormalities of the breasts either.

Post-service private medical records from the E.A. Conway 
Clinic in August 1995 document that the veteran complained of 
"long time" galactorrhea and expressed concern this could 
be due to cancer.  After reviewing prolactin level test and 
CAT scan results on the veteran, in a September 1995 follow-
up visit, her private physician at the E.A. Conway Clinic 
informed the veteran that she had a benign microadenoma.  VA 
outpatient treatment records reflect continued complaints of, 
and treatment for leakage of the breasts.  

Here, the facts show several deficiencies in the medical 
evidence of record which either need to be filled, or 
explained what attempts were made to fill them and why they 
cannot be filled.  Although the VA medical records in the 
case file date back to February 2000, the VA first medical 
record relating to the veteran's microadenoma, dated April 
2000, refers back to a visit a week earlier, for which no 
evidence appears in the case file.  Likewise, a September 
2001 VA record refers back to a visit the veteran allegedly 
made in 1999, a CAT scan in 1999, and a February 2000 MRI, 
for which no evidence appears in the case file.
These references indicate that earlier VA medical records 
exist that are vital to evaluating the merits of the 
veteran's claim for service connection for microadenoma.  
Specifically, VA outpatient medical records from the 
veteran's alleged initial presentation to VA in 1999 up to 
and including the April 2000 VA visit need to be obtained and 
reviewed, with the veteran's authorization.  Also apparently 
not obtained are reports from the alleged CAT scan done by VA 
in 1999 and the alleged MRI done by VA in February 2000.  The 
record is also unclear as to whether a September 2001 
notation of a planned repeat MRI within one year was 
accomplished.  Finally, the medical evidence of record 
contains no CAT scan report from the E.A. Conway Clinic.  

The law provides that service connection is available for 
service-connected disabilities.  By "disability" is 
generally meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b); see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

Given the mixed evidence in the record as to whether the 
veteran has a microadenoma, and if so, whether it represents 
a "disability,"   the Board finds a VA examination to 
evaluate service connection for microadenoma is necessary.

Because resolution of the remanded claims may have an impact 
upon the veteran's claim for non-service connected pension 
benefits, the pension claim will be Re adjudicated after the 
service-connection claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the veteran and 
through her  representative of what 
evidence would substantiate the claims for 
service connection for asthma, a low 
back/tailbone condition and non-service-
connected pension benefits, and of the 
specific allocation of obtaining such 
evidence in accordance with law.  
Contemporaneous with this advisement, the 
RO should ascertain if the veteran has 
received any VA, non-VA, or other medical 
treatment for the disorders at issue that 
is not evidenced by the current record.  
The veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the claims 
folder.  

2.  The  RO/AMC will obtain a copy of the 
1995 CAT scan report from the E.A. Conway 
Clinic; the veteran's VA medical records 
from their inception to the present, to 
include prolactin level test results, the 
1999 VA CAT scan report, and the February 
2000 VA MRI report; and any lay or medical 
evidence the veteran has about breast 
leakage post-service, but prior to August 
1995.  In addition, notify the veteran and 
provide her the opportunity to identify 
any existing, alternate medical records 
related to her microadenoma.  If unable to 
locate these medical records, so state and 
explain all efforts taken to locate them. 

3.  The RO/AMC will schedule the veteran 
for a VA examination by an appropriately 
qualified physician to determine whether 
the veteran has microadenoma of the breast 
and if so, any associated disorders 
resulting in an impairment of earning 
capacity.  The physician should 
specifically respond to the inquiry as to 
whether any breast disability began 
during, or occurred as a result of, active 
service, and the veteran's in-service 
breast leakage history.  The physician is 
requested to provide a rationale for any 
opinion expressed.  If the physician finds 
it impossible to provide any part of the 
requested opinion without resort to 
speculation, he or she should so indicate.  
The claims file and a copy of this remand 
must be made available to the examiner, 
who must acknowledge such receipt and 
review in any report generated as a result 
of this remand.  

4.  The RO/AMC will schedule the veteran 
for a VA examination by an appropriately 
qualified physician to determine whether 
diagnosed asthma was incurred in or as a 
result of active military service.  The 
physician is requested to provide a 
rationale for any opinion expressed.  If 
the physician finds it impossible to 
provide any part of the requested opinion 
without resort to speculation, he or she 
should so indicate.  The claims file and a 
copy of this remand must be made available 
to the examiner, who must acknowledge such 
receipt and review in any report generated 
as a result of this remand.  

5.  Following completion of the above-
tasks, the RO/AMC will review the claims 
file and ensure no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's microadenoma and asthma claims.  
If further action is required, undertake 
it before further adjudication of the 
claim.  Thereafter, readjudicate the 
veteran's claims.  If any of the claims 
are denied, provide the veteran and her 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before returning 
the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


